DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7 and 9, in the reply filed on 4/21/21 is acknowledged.  The traversal is on the ground that the Office Action has not shown that the indicated characteristics are actually mutually exclusive by means of figure 16A showing that these allegedly mutually exclusive characteristics can be present in the same display system.  This is not found persuasive because the restriction is based on the claimed language being claimed and not based on the drawing.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 5, the phrase “a desired plurality of wavelengths” renders the claim indefinite.  It is unclear of the range of wavelengths being claimed.  Claims 4 and 5 are rejected based upon the rejected base claim.  The rejection below is based on the broadest reasonable interpretation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (EP0598608) in view of Dobschal (US 20160238844).
Regarding claim 1, Kato (figure 4) discloses a display system comprising an imager 1 for forming an image, the imager comprising a plurality of discrete spaced apart pixels 4a, and a projection lens system 12 centered on an optical axis for projecting the image formed by the imager, a light guide 6, wherein for each pixel in the plurality of pixels, the imager is configured to receive light and emit a cone of light having a central ray, the central ray having a direction that varies with location of the pixel in the imager (see figure 4).  Kato discloses all the claimed limitation except that the light guide has a light extraction portion configured to provide a light output central ray direction having an angle with respect to the optical axis that varies with location on an output surface of the light extraction portion, and that the variation increasing a brightness of an image projected through the projection lens system by at least 30 percent.  Within the same field of endeavor, Dobschal (figures 8 and 9) discloses the teaching of a light guide that has a light extraction portion 11 configured to provide a light output central ray direction having an angle with respect to the optical axis that varies with location on an output surface of the light extraction portion.  Although Kato does not explicitly disclose that the variation increasing a brightness of an image projected through the projection lens system by at least 30 percent, it is obvious that without 
Regarding claim 2, Kato (figure 5) further discloses that the projection lens system comprises a folded optical system 28-31.
Regarding claims 3 and 5, Kato (figure 5) further discloses that the folded optical system comprises a first partial reflector (within prism 28) and a second partial reflector (within prism 28) adjacent to and spaced apart from the first partial reflector.  Although Kato does not explicitly disclose that the first partial reflector and the second partial reflector having an average optical reflectance of at least 30% in a desired plurality of wavelengths, this feature is obvious and achievable by one skilled in the art through experimentation.  Therefore, it would have been obvious to one of ordinary skill in the art to set a specific range of optical reflectance for design purpose.
Regarding claim 4, Kato in view of Dobschal discloses all the claimed limitations except that the second partial reflector is a reflective polarizer substantially transmitting light having a first polarization state and substantially reflecting light having an orthogonal second polarization state.  However, transmitting light having a first polarization state and reflecting light having an orthogonal second polarization state is well known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art to implement reflective polarizer for design purpose.
Regarding claim 6, Kato (figure 5) further discloses that the projection lens system comprises a refractive optical system (see figure).
Regarding claim 7, Kato in view of Dobschal discloses all the claimed limitations except that the projection lens system has an acceptance angle and the variation in the central ray direction increases 
Regarding claim 9, Kato in view of Dobschal discloses all the claimed limitations except that the projection lens system has a largest lateral optically active dimension less than one half of a largest optically active dimension of the imager.  Although Kato in view of Dobschal does not explicitly disclose this teaching, this feature is obvious and achievable by one skilled in the art through experimentation.  Therefore, it would have been obvious to one of ordinary skill in the art to set a specific range of optical reflectance for design purpose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK DINH whose telephone number is (571)272-2327.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached at 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JACK DINH/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        6/19/21